 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
EXECUTIVE EMPLOYMENT AGREEMENT, is dated effective as of July 24, 2006
(“Effective Date”) by and between Red Lion Hotels Corporation, a Washington
corporation (the “Company”), and John Taffin (the “Executive”).
The Company desires to employ the Executive in the capacities of Executive Vice
President, Hotel Operations, and the Executive desires to be so employed, on the
terms and subject to the conditions set forth in this agreement (the
“Agreement”);
Now, therefore, in consideration of the mutual covenants set forth herein and
other good and valuable consideration the parties hereto hereby agree as
follows:
1.     Employment; Term.
The Company employs the Executive, and the Executive agrees to be employed by
the Company, upon the terms and subject to the conditions set forth herein, for
a term commencing on the Effective Date and terminating on December 31, 2007
unless terminated earlier in accordance with Section 5 of this Agreement;
provided, that such term shall automatically be extended from time to time for
additional periods of one calendar year from the date on which it would
otherwise expire unless the Executive, on one hand, or the Company, on the
other, gives notice to the other party or parties not less than 120 days prior
to such date that it elects to permit the term of this Agreement to expire
without extension on such date. (The initial term of this Agreement as the same
may be extended in accordance with the terms of this Agreement is hereinafter
referred to as the “Term”).
2.     Positions; Conduct.
(a)      During the Term, the Executive will hold the title and office of, and
serve in the position of, Executive Vice President, Hotel Operations of the
Company. The Executive shall report to the Chief Executive Officer of the
Company and shall perform such specific duties and services (including service
as an officer, director or equivalent position of any direct or indirect
subsidiary without additional compensation) as the Company shall reasonably
request consistent with the Executive’s position.
(b)      During the Term, the Executive agrees to devote his full business time
and attention to the business and affairs of the Company and to faithfully and
diligently perform, to the best of his ability, all of his duties and
responsibilities hereunder. Nothing in this Agreement shall preclude the
Executive from devoting reasonable time and attention to the following (the
“Exempted Activities”): (i) serving, with the approval of the Chief Executive
Officer of the Company, as an officer, director, trustee or member of any
organization, (ii) engaging in charitable and community activities and
(iii) managing his personal investments and affairs. In no event shall the
Exempted Activities involve any material conflict of interest with the interests
of the Company or, individually or collectively, interfere materially with the
performance by the Executive of his duties and responsibilities under this
Agreement. Company and Executive specifically agree that Executive’s oversight
of the operations and management of the Yogo Inn in Lewistown, Montana (the
“Yogo Inn”) shall constitute an Exempted Activity so long as such oversight does
not interfere with Executive’s duties and responsibilities hereunder.
(c)      The Executive’s office and place of rendering his services under this
Agreement shall be in the principal executive offices of the Company. During the
Term, the Company shall provide the Executive with executive office space, and
administrative and secretarial assistance and other support services consistent
with his positions and with his duties and responsibilities hereunder.



--------------------------------------------------------------------------------



 



3.     Board of Directors; Committees.
It is understood that the right to elect directors of the Company is by law
vested in the stockholders and directors of the Company, and it is mutually
contemplated that service on the Board of Directors of the Company or any of its
subsidiaries or on any respective committee of the Board of Directors of the
Company or any of its subsidiaries is not a condition of this Agreement.
4.     Salary; Additional Compensation; Perquisites and Benefits.
(a)      During the Term, the Company will pay the Executive a base salary at an
annual rate of not less than $196,735 per annum, subject to annual review by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) and in the discretion of such Committee, increased
from time to time. Once increased, such base salary may not be decreased. Such
salary shall be paid in periodic installments in accordance with the Company’s
standard practice, but not less frequently than semi-monthly.
(b)      During the Term, Executive shall be eligible to receive a cash bonus
(“Bonus”) as follows: Executive shall participate in such annual Bonus plans or
programs as may be adopted by the Company’s Compensation Committee (collectively
with any of its successors in authority, the “Committee”) from time to time for
senior executives, provided, however, that conditioned upon attainment of target
performance measure requirements based on one or more performance measures as
may be determined by the Committee, the target Bonus for each calendar year
during the Term for which Executive shall be eligible shall be 30% of
Executive’s base salary.
(c)      The Board (or the committee to which it has delegate applicable
authority) in its sole discretion may award any additional or other amounts of
cash, restricted stock or Options or other equity based awards in respect of any
whole or partial year during the Term.
(d)      The Company will reimburse the Executive, in accordance with its
standard policies from time to time in effect, for all out-of-pocket business
expenses as may be incurred by the Executive in the performance of his duties
under this Agreement.
(e)      The Executive shall be entitled to vacation time to be credited and
taken in accordance with the Company’s policy from time to time in effect for
senior executives, which in any event shall not be less than a total of four
weeks per calendar year.
(f)      The Company shall indemnify the Executive to the fullest extent
permitted under the law of the State of Washington.
5.     Termination
(a)      The Term will terminate upon the Executive’s death or, upon notice by
the Company or the Executive to the other, in the case of a determination of the
Executive’s Disability. As used herein the term “Disability” means the
Executive’s inability to perform his duties and responsibilities under this
Agreement for a period of more than 120 consecutive days, or for more than
180 days, whether or not continuous, during any 365-day period, due to physical
or mental incapacity or impairment. A determination of Disability will be made
by a physician satisfactory to both the Executive and the Company; provided that
if they cannot agree as to a physician, then each shall select a physician and
these two together shall select a third physician whose determination of
Disability shall be binding on the Executive and the Company. Should the
Executive become incapacitated, his employment shall continue and all base and
other compensation due the Executive hereunder shall continue to be paid through
the date upon which the Executive’s employment is terminated for Disability in
accordance with this section.
(b)      The Term may be terminated by the Company upon notice to the Executive
upon the occurrence of any event constituting “Cause” as defined herein.
(c)      The Term may be terminated by the Executive upon notice to the Company
within six months of the occurrence of any event constituting “Good Reason” as
defined herein.



--------------------------------------------------------------------------------



 



6.     Severance.
(a)      If the Term is terminated by the Company for Cause, the Company will
pay to the Executive an aggregate amount equal to the Executive’s accrued and
unpaid base salary through the date of such termination, additional salary
payments in lieu of the Executive’s accrued and unused vacation time,
unreimbursed business expenses, unreimbursed medical, dental and other employee
benefit expenses in accordance with the applicable plans, and any and all other
benefits provided under the terms of applicable employee plans to terminated
employees (the “Standard Termination Payments”).
(b)      If the Term is terminated upon the Executive’s death or Disability, the
Company and the Subsidiary will pay to the Executive’s estate or the Executive,
as the case may be, the Standard Termination Payments and all death or
disability payments or other employee benefits under their employee benefit
plans.
(c)      Subject to Section 6(d), if the Company terminates the Executive’s
employment under this Agreement without Cause other than by reason of his death
or Disability or if the Executive terminates his employment hereunder for Good
Reason, the Company shall (i) pay the Executive the Standard Termination
Payments, (ii) pay the Executive a lump sum payment equal to the twice the
Executive’s total cash compensation for the previous fiscal year (but not less
than twice $196,735) and (iii) continue in effect the Executive’s benefits with
respect to life, health and insurance plans or their equivalent for two years.
Such payments and the obligations set forth below in Section 6(e) shall be the
Company’s only obligations to Executive in such a case. The Company shall incur
no further liability for such a termination.
(d)      If the Term is not extended pursuant to the proviso to Section 1 as a
result of the Company giving notice thereunder that it elects to permit the term
of this Agreement to expire without extension, the Company shall (i) pay the
Executive the Standard Termination Payments, (ii) pay the Executive a lump sum
payment equal to twice the Executive’s total cash compensation for the previous
fiscal year (but not less than twice $196.735) and (iii) continue in effect the
Executive’s benefits with respect to life, health and insurance plans or their
equivalent for two years. Such payments and the obligations set forth below in
Section 6(e) shall be the Company’s only obligations to Executive in such a
case. The Company shall incur no further liability for such a termination.
(e)      If the Company terminates the Executive’s employment under this
Agreement without Cause other than by reason of his death or Disability, or if
the Term is not extended as a result of the Company giving notice that it elects
to permit the term of this Agreement to expire without extension, or if the
Executive terminates his employment hereunder for Good Reason pursuant to
Section 5(c): all stock options granted to the Executive shall immediately vest
and be exercisable and any stock grant to the Executive shall immediately vest,
all Company imposed restrictions on restricted stock issued to the Executive
shall be terminated and all restricted stock awarded to Executive but not yet
issued shall be promptly issued to Executive.
(f)      As used herein, the term “Cause” means: (i) the Executive’s willful and
intentional failure or refusal to perform or observe any of his material duties,
responsibilities or obligations set forth in this Agreement, if such breach is
not cured within 30 days after notice thereof to the Executive by the Company,
which notice shall state that such conduct shall, without cure, constitute Cause
and makes specific reference to this Section 6(g); (ii) any willful and
intentional act of the Executive involving fraud, theft, embezzlement or
dishonesty affecting the Company; or (iii) the Executive’s conviction of (or a
plea of nolo contendere to) an offense which is a felony in the jurisdiction
involved.
(g)      As used herein, the term “Good Reason” means the occurrence of any of
the following, without the prior written consent of the Executive:
(i) assignment to the Executive of duties materially inconsistent with the
Executive’s positions and responsibilities as described in Section 2(a) hereof;
(ii) the removal of the Executive from the position as described in
Section 2(a); (iii) any material breach of this Agreement by the Company which
is continuing; or (iv) a Change in Control; provided that a Change of Control
shall only constitute Good Reason if, within 18 months after such Change of
Control: (a) the Company changes its headquarters office location to a location
more than 40 miles from the city limits of Spokane, Washington, (b) the Company
changes Executive’s job titles, or (c) Executive experiences a significant
diminution in his duties or responsibilities or compensation compared to prior
to the Change in Control, other than in connection with the termination of the
Executive’s employment for Cause, Disability or as a result of the Executive’s
death or by the Executive other than for Good Reason. Notwithstanding anything
to the



--------------------------------------------------------------------------------



 



contrary in this Section 6(g), the Executive shall not be deemed to have Good
Reason unless the Executive gives the Company written notice that the specified
conduct or event has occurred giving rise to Executive having Good Reason, and
the Company fails to cure such conduct or event within thirty (30) days after
the receipt of such notice.
(h)      As used herein, the term “Change of Control” means the occurrence of
any one of the following events: (i) the majority of the Board of Directors of
the Company consists of individuals other than Incumbent Members, which shall
mean the members of the Company’s Board of Directors on the Effective Date;
provided that any person becoming a director subsequent to the Effective Date
whose election or nomination for election was supported by the Executive or a
majority of the directors who then comprised the Incumbent Directors shall be
considered an Incumbent Director; (ii) the Company adopts a plan of liquidation
providing for the distribution of all or substantially all of the assets of the
Company on a consolidated basis; or (iii) the Company sells all or substantially
all of its assets on a consolidated basis in a single transaction or series of
transactions. As used herein, an Affiliate of a person or other entity means a
person or other entity that directly or indirectly controls, is controlled by or
is under common control with the person or other entity specified (including
without limitation any investment entity managed by the person or other entity
specified or a person or entity that directly or indirectly controls, is
controlled by or under common control with the person or other entity
specified).
(i)      The amounts required to be paid and the benefits required to be made
available to the Executive under this Section 6 are absolute. Under no
circumstances shall the Executive, upon the termination of his employment
hereunder, be required to seek alternative employment and, in the event that the
Executive does secure other employment, no compensation or other benefits
received in respect of such employment shall be set-off or in any other way
limit or reduce the obligations of the Company and the Subsidiary under this
Section 6.
7.     Confidential Information.
(a)      The Executive acknowledges that the Company and its Affiliates own and
have developed and compile, and will in the future own, develop and compile
certain Confidential Information and that during the course of his rendering
services to the Company Confidential Information has and will be disclosed to
the Executive by the Company and its Affiliates. The Executive hereby agrees
that, during the Term (except as required to conduct the business of the
Company) and thereafter, he will not in any way use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company or its Affiliates.
(b)      As used herein, the term “Confidential Information” means any trade
secrets, confidential or proprietary information, or other knowledge, know-how,
information, documents or materials, owned, developed or possessed by a Company
Affiliate pertaining to its businesses the confidentiality of which such company
takes reasonable measures to protect, including, but not limited to, trade
secrets, techniques, know-how (including designs, plans, procedures, processes
and research records), software, computer programs, innovations, discoveries,
improvements, research, developments, test results, reports, specifications,
data, formats, marketing data and business plans and strategies, business
opportunities, guest lists, vendor terms, agreements and other forms of
documents, expansion plans, budgets, projections, and salary, staffing and
employment information. Notwithstanding the foregoing, Confidential Information
shall not in any event include information which (i) was generally known or
generally available to the public prior to its disclosure to the Executive,
(ii) becomes generally known or generally available to the public subsequent to
its disclosure to the Executive through no wrongful act of the Executive,
(iii) is or becomes available to the Executive from sources other than the
Company Affiliates which sources are not known to the Executive to be under any
duty of confidentiality with respect thereto or (iv) the Executive is required
to disclose by applicable law or regulation or by order of any court or federal,
state or local regulatory or administrative body (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company, at the Company’s sole expense, in
seeking a protective order or other appropriate protection of such information).



--------------------------------------------------------------------------------



 



8.     Restrictive Covenants.
(a)      The Executive agrees that during his employment hereunder and for a
period of twelve months thereafter the Executive will not, directly or
indirectly, engage or participate or make any financial investments in (other
than ownership of up to 5% of the aggregate of any class of securities of any
corporation if such securities are listed on a national stock exchange or under
section 12(g) of the Securities Exchange Act of 1934) or become employed by, or
act as an agent or principal of, or render advisory or other management services
to or for, any Competing Business. As used herein the term “Competing Business”
means any business which includes hotel ownership, hotel management, hotel
services or hotel franchising and has a headquarters in Washington, Oregon,
Idaho, Montana, Utah or Northern California, defined as the area from San Jose,
California north to California’s border with Oregon. Notwithstanding anything to
the contrary in this Section 8(a) the Company acknowledges that the Executive
owns 50% of the Yogo Inn in Kalispell, Montana and does not consider it a
Competing Business. Further notwithstanding anything to the contrary in this
Section 8(a), without the Company’s prior written consent, during Executive’s
employment hereunder and for a period of twelve months thereafter, the Executive
will not work full-time or part-time in Lewistown, Montana as an employee or
independent contractor of the Yogo Inn, provided that Executive may oversee the
Yogo Inn’s operations and management in a manner consistent with his oversight
of the Yogo Inn’s operations and management during the Term
(b)      The Executive agrees that during his employment hereunder and for a
period of twenty-four months thereafter he will not solicit, raid, entice or
induce any person that then is or at any time during the twelve-month period
prior to the end of the Term was an employee of the Company or a Company
Affiliate (other than a person whose employment with such Company Affiliate has
been terminated by such Company Affiliate), to become employed by any person,
firm or corporation.
9.     Specific Performance.
(a)      The Executive acknowledges that the services to be rendered by him
hereunder are of a special, unique, extraordinary and personal character and
that the Company Affiliates would sustain irreparable harm in the event of a
violation by the Executive of Section 7 or 8 hereof. Therefore, in addition to
any other remedies available, the Company shall be entitled to specific
enforcement and/or an injunction from any court of competent jurisdiction
restraining the Executive from committing or continuing any such violation of
this Agreement without proving actual damages or posting a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages.
(b)      If any of the restrictions on activities of the Executive contained in
Sections 7 or 8 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope or
activity of subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear; it being understood that by the
execution of this Agreement the parties hereto regard such restrictions as
reasonable and compatible with their respective rights.
(c)      Notwithstanding anything in this Agreement to the contrary, in the
event that the Company fails to make any payment of any amounts or provide any
of the benefits to the Executive when due as called for under Section 6 of this
Agreement and such failure shall continue for twenty (20) days after notice
thereof from the Executive, all restrictions on the activities of the Executive
under Sections 7 and 8 shall be immediately and permanently terminated.
10.     Withholding.
The parties agree that all payments to be made to the Executive by the Company
pursuant to the Agreement shall be subject to all applicable withholding
obligations of such company.



--------------------------------------------------------------------------------



 



11.     Notices.
All notices required or permitted hereunder shall be in writing and shall be
deemed given and received when delivered personally, four days after being
mailed if sent by registered or certified mail, postage pre-paid, or by one day
after delivery if sent by air courier (for next-day delivery) with evidence of
receipt thereof or by facsimile with receipt confirmed by the addressee. Such
notices shall be addressed respectively:
If to the Executive, to:
John Taffin
5111 S Menaul Ct
Spokane, WA 99224
If to the Company, to:
Red Lion Hotels Corporation
201 W. North River Drive
Spokane, WA 99201
Attn: Chief Executive Officer
With copy to:
Red Lion Hotels Corporation
201 W. North River Drive
Spokane, WA 99201
Attn. Corporate Counsel
or to any other address of which such party may have given notice to the other
parties in the manner specified above.
12.     Miscellaneous.
(a)      This Agreement is a personal contract calling for the provision of
unique services by the Executive, and the Executive’s rights and obligations
hereunder may not be sold, transferred, assigned, pledged or hypothecated by the
Executive. The rights and obligations of the Company hereunder will be binding
upon and run in favor of their respective successors and assigns.
(b)      This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Washington.
(c)      Any controversy arising out of or relating to this Agreement or any
breach hereof shall be settled by arbitration in Spokane, Washington by a single
neutral arbitrator who shall be a retired federal or state court judge in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon any award rendered may be entered in any court
having jurisdiction thereof, except in the event of a controversy relating to
any alleged violation by the Executive of Section 7 or 8 hereof, the Company and
the Subsidiary shall be entitled to seek injunctive relief from a court of
competent jurisdiction without the requirement to seek arbitration. In addition
to all other relief, the substantially prevailing party in any arbitration or
court action shall be entitled to their reasonable attorney fees and costs
incurred by reason of the controversy (including any appellate review and
bankruptcy or enforcement proceedings).
(d)      The headings of the various sections of this Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
(e)      The provisions of this Agreement which by their terms call for
performance subsequent to the expiration or termination of the Term shall
survive such expiration or termination.
(f)      Upon the Effective Date, this Agreement supersedes any existing
employment agreements between the Employee and the Company and any of its
Affiliates all of which shall be terminated upon the Commencement Date of this
Agreement.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first above written.

      EXECUTIVE:   COMPANY:           RED LION HOTELS CORPORATION       /s/ John
Taffin   By /s/ Arthur Coffey       John Taffin   Arthur Coffey, President and
Chief Executive Officer